IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 782 MAL 2015
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
RODERICK CHATMAN,                             :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.



      Mr. Justice Eakin did not participate in the decision of this matter.